DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “four lateral faces provided with an accommodating groove” in lines 2-3 is indefinite as it is unclear whether or not each of the lateral faces has a separate accommodating groove or if there is only a single accommodating groove shared among the four lateral faces.  
	Regarding claim 1, the phrase “the corresponding the grating.” In line 10 is indefinite as the language is unclear and confusing.  
	Regarding claim 3, in line 3 the phrase “each the gratings” is missing “of” between “each” and “the”, thereby rending the claim indefinite.  
	Regarding claim 3, in line 4, the phrase “two adjacent the light  absorption plates” is indefinite as the claim language is unclear and does not make sense.  
	Regarding claim 4, the phrase “is provided between two adjacent the first reflex surfaces” in line 5 is unclear and confusing.   The scope of the claim is unclear and therefore indefinite.  
	Regarding claim 5, the phrase “comprises a second supporting arm on which the gratings are provided flexibly” renders the claim indefinite.  It is unclear how the gratings can be “provided flexibly” to the second supporting arm.   Therefore, the Examiner cannot adequately determine the scope of the claim.  
	Regarding claim 6, lines 3-4 recite “the second supporting arm”.  However, it is unclear which second supporting arm is being referenced as the claim previously recites four second supporting arms in line 2. Therefore, the claim is indefinite.
Regarding claim 9, the claim recites the limitation "each second supporting arm" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim recites the limitation "the outside end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding clam 9, the claim recites “four the U-shaped holes comprise” in lines 3-4. This phrase is unclear and confusing.  It appears that the phrase might be intended to read “wherein four of the U-shaped holes”.   Furthermore, in line 4, the claim language is indefinite as it is unclear how “four of the U-shaped holes comprises two sets of the U-shaped holes”.   In other words, how can a U-shaped hole comprises two sets of the same U-shaped hole.  
Regarding claim 12, the claim recites the limitation "the lower part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2, 7-8, 10-11 are rejected for the reasons applied above to the claims from which they depend.  

Allowable Subject Matter
4.	Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach or fairly suggest the UV germicidal panel as recited in independent claim 1.  The closest prior art to the claimed invention is Min (US 2018/0299117 A1) and Niemiec et al. (US 2018/0347574 A1).
Min discloses an illumination apparatus having a UV sterilization function as shown in figure 2 and para [0014]-[0017]).  Niemiec et al. discloses a ceiling mounted apparatus with UV lights for purifying the air (see figure 2).  However, none of the prior art, alone or in combination, teaches or suggests the structure of the UV germicidal panel as arranged in independent claim 1.  


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/              Primary Examiner, Art Unit 1799